BOWEN, Judge.
The defendant pled guilty to murder. Sentence was fifty years’ imprisonment.
The indictment, which was read to the defendant, charged that he “did intentionally cause the death of ... Connie Walker, by shooting him with a pistol.”
The defendant argues that the record does not reflect the factual basis for the guilty plea. In Young v. State, 408 So.2d 199 (Ala.Cr.App.1981), we held that, where the offense is simple and the charge quite specific, the requirement that the trial judge determine the factual basis for accepting the guilty plea may be satisfied by a reading of the charge. “ ‘As long as the factual basis is developed on the record, it may come from several sources.’ ” Yamada v. State, 426 So.2d 906 (Ala.1982).
The judgment of the trial court is affirmed.
AFFIRMED.
All Judges concur.